ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




            Chicago Title Land Trust Co. v. JS II, LLC, 2012 IL App (1st) 063420




Appellate Court            CHICAGO TITLE LAND TRUST COMPANY, as Successor Trustee to
Caption                    American National Bank and Trust Company of Chicago under Land
                           Trust Agreement Dated May 20, 1999, and known as Trust Number
                           125083-05; SOUTH BRANCH, LLC, Plaintiffs-Appellants, v. JS II,
                           LLC, Defendant-Appellee.–SOUTH BRANCH, LLC, Plaintiff-Appellee
                           and Cross-Appellant, v. RIVER VILLAGE I, LLC; JS II, LLC,
                           Defendants-Appellants and Cross-Appellees.


District & No.             First District, Sixth Division
                           Docket Nos. 1-06-3420, 1-07-0212 cons.


Filed                      August 24, 2012


Held                       The trial court properly found that plaintiff owned prescriptive easements
(Note: This syllabus       across three driveways that provided the only means of ingress and egress
constitutes no part of     by land to a warehouse on plaintiff’s land, even though the easements
the opinion of the court   crossed over a former railroad right-of-way that belonged to defendants,
but has been prepared      defendants were properly enjoined from interfering with plaintiff’s use of
by the Reporter of         the easements and defendants were assessed damages for digging a trench
Decisions for the          across one of the easements.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 06-CH-4309, 02-
Review                     CH-656; the Hon. Martin S. Agran and the Hon. Mary Anne Mason,
                           Judges, presiding.


Judgment                   Affirmed.
Counsel on                  Patricia S. Spratt and Kathleen F. Howlett, both of Shefsky & Froelich
Appeal                      Ltd., of Chicago, for appellants.

                            William J. Holloway, of King Holloway, LLC, of Chicago, for appellees.


Panel                       JUSTICE GARCIA delivered the judgment of the court, with opinion.
                            Presiding Justice Gordon and Justice Palmer concurred in the judgment
                            and opinion.



                                               OPINION

¶1          This consolidated appeal concerns disputes between adjacent landowners over a right-of-
        way.1 Plaintiff South Branch owns the property immediately south of the property owned by
        defendant JS II. Defendant River Village was a developer of the JS II property. A right-of-
        way, formerly owned by a railroad company, crosses both properties. The dispute between
        the parties centers on that portion of the right-of-way that intersects three driveways on the
        South Branch property.
¶2          In the first of the parties’ two lawsuits (circuit court No. 02 CH 5656), Judge Mary Anne
        Mason, after a bench trial, found that JS II owns the right-of-way, a ruling that South Branch
        did not appeal. After trial concluded, but before judgment issued, South Branch filed a
        motion to reinstate a claim for ownership by reversion of the right-of-way based on
        abandonment of its use by a railroad, a claim it had voluntarily dismissed almost four years
        earlier. Judge Mason denied the motion. However, she ultimately ruled that South Branch
        owns three easements across the right-of-way at the location of the existing driveways that
        intersect with Racine Avenue as the only means to access the entire South Branch property
        from a Chicago street. The court issued a permanent injunction barring the defendants from
        interfering with the use of the easements and ordered the defendants to pay $2,000 in
        nominal damages and $10,000 in punitive damages for trespass arising from the defendants’
        excavation of a trench along the right-of-way, which rendered one driveway useless, and
        which encroached upon the South Branch property.
¶3          The second lawsuit (circuit court No. 06 CH 4309) was dismissed with prejudice by
        Judge Martin S. Agran. In this complaint, South Branch reasserted its claim of ownership by
        reversion of the right-of-way, the same claim that Judge Mason refused to reinstate in the

                1
                  We follow the parties’ designation of the former railroad property as a right-of-way,
        although the term right-of-way generally signifies an “easement.” Schnabel v. County of Du Page,
        101 Ill. App. 3d 553, 558 (1981). It appears the property was conveyed to a railroad company by fee-
        simple deed in 1885; a successor railroad company ultimately transferred title to JS II in
        approximately 1998.

                                                    -2-
       case pending before her. Judge Agran ruled the pending ownership claim by JS II before
       Judge Mason rendered South Branch’s complaint duplicative as it constituted “another action
       pending between the parties for the same cause.” 735 ILCS 5/2-619(a)(3) (West 2010).
¶4          Under the manifest weight of the evidence standard, we affirm Judge Mason’s judgment
       that South Branch owns the three easements, as a contrary conclusion is not clearly evident.
       We affirm the court’s injunction against JS II, and those acting on its behalf, as necessary to
       prevent future harm to the easements owned by South Branch. We find the court did not
       abuse its discretion in awarding nominal and punitive damages in light of the defendants’
       clear trespass, which the court found was committed with the intention of harassing South
       Branch. Finally, we agree with the trial court that South Branch’s motion to reinstate its
       claim of ownership by reversion was filed too late, where reinstatement was sought after the
       close of evidence and after the presentation of closing arguments.
¶5          We affirm Judge Agran’s dismissal with prejudice of South Branch’s 2006 complaint that
       reasserted a claim of ownership by reversion of the right-of-way. South Branch’s claim of
       ownership was rendered moot by Judge Mason’s verdict that JS II owned the right-of-way,
       a finding that South Branch failed to challenge in its cross-appeal of the denial to reinstate
       its ownership-by-reversion claim.

¶6                                        BACKGROUND
¶7          Plaintiff South Branch and defendant JS II are the owners of two adjacent parcels of land.
       South Branch owns a lot that lies directly to the south of the property owned by JS II, with
       both properties bordered on the west by the south branch of the Chicago River and on the
       east by Racine Avenue. A right-of-way in the form of a thin strip of land crosses both
       properties. The circuit court ruled that JS II owns the right-of-way that traverses the South
       Branch property, a ruling that South Branch did not appeal.
¶8          There are three driveways on the South Branch property that cross the right-of-way
       owned by JS II. Each driveway begins on the east at Racine Avenue. The driveways provide
       the only means of ingress and egress by land to a warehouse on the South Branch property
       from a Chicago street. The three driveways lead separately to the “atrium” of the warehouse,
       the south parking lot, and the north parking lot, all of which are situated between the Chicago
       River on the west and the right-of-way on the east.
¶9          In appeal No. 1-07-0212, JS II challenges Judge Mason’s rulings finding that South
       Branch owns prescriptive easements over the right-of-way at the location of the three
       driveways, her award of damages for the defendants’ trespass against the easements and the
       South Branch property, and the issuance of an injunction barring the defendants from
       interfering with South Branch’s reasonable use of the easements. In its cross-appeal, South
       Branch challenges only Judge Mason’s denial of its motion to reinstate its ownership-by-
       reversion claim over the right-of-way, which it voluntarily dismissed nearly four years before
       trial.
¶ 10        In appeal No. 1-06-3240, South Branch contends Judge Agran erred as matter of law in
       dismissing its complaint reasserting its claim of ownership by reversion of the right-of-way,
       the same claim Judge Mason denied leave to reinstate following the bench trial.

                                                -3-
¶ 11        The title history of the two properties dates back to 1880 when the now South Branch
       property and the now JS II property were owned as a single plot of land in fee simple by John
       Yale and several others. In 1880, the Yale group conveyed a 30-foot-wide strip of land to the
       Chicago and Indiana Stateline Railway as a right-of-way, which allowed the railroad to cross
       virtually the entire property. This is the same right-of-way at issue in this case. The grant
       allowed for a “perpetual lease” of 99 years, provided the land continued to be used for
       railroad purposes. The grant document contained a covenant requiring the railroad to
       “reasonably accommodate” businesses on either side of the right-of-way. At some point,
       railroad tracks were constructed on the right-of-way.
¶ 12        In 1885, the Yale group conveyed full ownership of the strip of land to the railroad, “as
       a railroad right-of-way.” The conveyance did not contain a covenant requiring a reasonable
       accommodation for businesses to cross the right-of-way. While the record lacks a full tracing
       of the title of the South Branch property and the right-of-way to the present, references to
       easements across the right-of-way appear in different documents over the years. In 1911, the
       warehouse on what is now the South Branch property was built. By 1919, Central
       Manufacturing District owned the single plot of land that comprised both the South Branch
       property and the JS II property. A 1919 document conveyed what is now the South Branch
       property from Central Manufacturing District to Albert Pick. The 1919 document referenced
       easements over the railroad right-of-way on the conveyed land.
¶ 13        In 1958, when the pertinent railroad companies split up, the right-of-way was transferred
       into a trust with unknown trustees and then conveyed to new owners. The now South Branch
       property was also transferred in 1958 in like manner. A 1958 document that transferred the
       right-of-way property referenced the original 1880 Yale conveyance, which expressly
       provided that businesses be accommodated in crossing the railroad right-of-way. On the
       same day of the filing of the 1958 transfer of the right-of-way property, a document was filed
       that contained express easements granted by Chicago Junction Railway to Central
       Manufacturing District (then owners of the JS II property), which required the grantee to
       maintain, repair, use, and permit others to use the roadways already present that crossed the
       right-of-way. This document also referenced the 1880 Yale conveyance.
¶ 14        By 1978, Spiegel, Inc., owned the South Branch lot, which it conveyed in four parcels
       to Goodwill Industries. That same year, Goodwill leased the south portion of the large
       parking lot on the property to Spiegel. The lease contained a provision that an easement
       existed over the right-of-way to permit ingress and egress to the lot.
¶ 15        Sometime in 1978 or 1979, Goodwill conveyed its entire property to Harry Alter Heating
       and Air Conditioning. Harry Alter began construction to improve the property and employed
       Warren Sutton as building engineer to oversee the construction. Sutton began working at the
       property on a daily basis shortly after the purchase and was responsible for its general
       upkeep. At the time Sutton began his employment as building engineer, the three driveways
       were already in existence and in daily use. Sutton testified that in 1986 or 1987, Harry Alter
       sold the property to Harris Markus Furniture Company. Sutton continued his employment
       as building engineer of the property with Harris Markus. Sutton testified that during his time
       working on the property, he observed trains pass through on the tracks a few times. The most
       recent time occurred in the 1980s. Sutton recalled that one or two such trains damaged

                                                -4-
       shrubbery lining the tracks. According to Sutton, the tracks were removed sometime in the
       1980s.
¶ 16        South Branch purchased the property on June 7, 1999, from Harris Markus. At the time
       of South Branch’s purchase, the right-of-way had been abandoned. Prior to closing on the
       land purchase, one of South Branch’s members, Paul Levy, discovered the existence of the
       railroad right-of-way in a survey conducted in 1991. South Branch did not ask permission
       to use that portion of the right-of-way that crossed the driveways, nor did it discuss its
       anticipated crossing of the right-of-way with its owner prior to closing on the property.
       Instead, Levy obtained insurance over the easements from a title services company. Marshall
       Snow–the title insurance agent–testified that he issued the policy covering the easements
       because his investigation concluded that South Branch had valid easement rights over the
       driveways. After the purchase, South Branch retained Sutton as the property engineer until
       2000 or 2001. Sutton testified that the three driveways were in continual use throughout his
       employment with the three different employers.
¶ 17        The JS II property came into existence with the 1919 division of the original Yale
       property into two parcels by Central Manufacturing District. In 1998, JS II began to acquire
       the property when it purchased portions of the land from Norfolk Southern Railroad,
       ConRail, and the City of Chicago. The ConRail deed conveyed property that included the
       right-of-way. The JS II property is now called Bridgeport Village, where defendant River
       Village constructed single-family homes. The defendants considered acquiring some or all
       of the South Branch property to add to the development; however, environmental concerns
       caused them to abandon the acquisition. On January 5, 2000, River Village recorded a
       postclosing notice of objection to South Branch’s crossing of the right-of-way at the location
       of the three driveways.
¶ 18        On January 10, 2002, South Branch filed suit against JS II and River Village. The
       complaint was filed after the defendants excavated a trench on the right-of-way through one
       of the driveways, rendering it unuseable. The complaint sought damages for trespass, an
       injunction barring further interference with the driveways, and a declaration that South
       Branch owned the right-of-way by reversion, or, alternatively, that it owned three easements,
       either by grant or by prescription, across the right-of-way at the location of the driveways.
¶ 19        On June 7, 2002, the trial court granted South Branch’s motion to voluntarily dismiss its
       claim of ownership of the right-of-way by reversion. On August 20, 2003, JS II filed a
       counterclaim seeking a declaration that it was the lawful owner of the right-of-way and that
       South Branch had no easement rights over the right-of-way. JS II sought a permanent
       injunction to bar South Branch from crossing the right-of-way for any purpose absent its
       express written permission.
¶ 20        Judge Mason conducted a five-day bench trial on the complaint and counterclaim, which
       ended on January 27, 2006, with the matter taken under advisement. On February 16, 2006,
       before the court issued its verdict, South Branch filed a motion to reinstate its claim of
       ownership of the right-of-way by reversion, which Judge Mason denied. She pointed out that
       the evidence had been limited to the claims pending before the court, with no evidence on
       reversion introduced. The court reasoned it was unfair to the defendants to permit


                                                -5-
       consideration of the claim after trial had ended. On June 21, 2006, Judge Mason entered an
       initial memorandum opinion and order, setting forth her findings following the bench trial.
       South Branch moved to amend the court’s findings to include the locations and dimensions
       of the easements, which South Branch contended could be resolved by the parties if given
       time. The parties agreed to delay the entry of a final judgment.
¶ 21        On March 3, 2006, South Branch filed a new complaint against JS II only, asserting a
       claim of ownership of the right-of-way by reversion and a quiet title claim, which came to
       be heard by Judge Agran. JS II filed a motion to dismiss the complaint, arguing that it was
       duplicative of a claim pending before Judge Mason. Judge Agran agreed and dismissed the
       complaint with prejudice on October 25, 2006. South Branch filed a timely notice of appeal
       challenging Judge Agran’s dismissal.
¶ 22        On December 19, 2006, Judge Mason entered an amended memorandum opinion and
       order setting out her final judgment on the 2002 complaint and counterclaim, which did not
       specify the locations of the prescriptive easements because the parties were never able to
       reach an agreement. Judge Mason found the passage of title to the right-of-way established
       ownership in JS II. The court ruled, however, that South Branch owned easements over the
       right-of-way at the location of the three existing driveways. The court permanently enjoined
       the defendants from trespassing on the easements or otherwise interfering with South
       Branch’s use of the driveways. The court awarded South Branch nominal damages of $2,000
       and punitive damages of $10,000 for the defendants’ trespass of the South Branch property
       during their excavation of the right-of-way, which blocked, at least temporarily, the use of
       one driveway. The defendants appealed the trial court’s adverse judgment, with South
       Branch filing a timely cross-appeal of the denial of its motion to reinstate its ownership-by-
       reversion claim.
¶ 23        We consolidated the appeal of Judge Mason’s judgment with the appeal of Judge Agran’s
       dismissal order. We address the case in its entirety.

¶ 24                                        ANALYSIS
¶ 25       Though the appeal from Judge Agran’s ruling came first in time, the appeals from the
       bench trial before Judge Mason provide the necessary background to address all the issues
       raised by the parties. We begin our analysis with the appeals from the bench trial.
¶ 26       The defendants2 challenge Judge Mason’s finding that South Branch owns easements
       over the right-of-way. Further, the defendants argue that an injunction was unnecessary and
       South Branch was not entitled to any damages for trespass.
¶ 27       In its cross-appeal, South Branch contends Judge Mason erred when she denied its
       motion to reinstate its ownership-by-reversion claim. South Branch contends reinstating a
       claim is akin to refiling a complaint under section 13-217 of the Illinois Code of Civil


               2
               As a matter of convenience and consistent with the briefs of the parties, we refer to the
       defendants throughout the appeal as if JS II and River Village stand together on all the issues raised;
       River Village, however, does not share ownership of the right-of-way with JS II.

                                                    -6-
       Procedure (Code) (735 ILCS 5/13-217 (West 2010)), which grants a plaintiff the right to
       refile a complaint not otherwise barred by the statute of limitations. South Branch contends
       that if Judge Mason did not err in denying its motion to reinstate, then Judge Agran certainly
       erred in dismissing with prejudice its complaint asserting a timely claim for ownership by
       reversion, which it filed only after its motion to reinstate the claim was denied by Judge
       Mason.

¶ 28                                       Defendants’ Appeal
¶ 29                                    Prescriptive Easements
¶ 30        The defendants challenge the trial court’s judgment that South Branch owned easements
       at the crossing of the right-of-way by the three driveways on three grounds: (1) failure to
       establish locations and dimensions is fatal to a claim of prescriptive easements; (2) all the
       elements to establish the claim of easements were not proved; and (3) the statute of
       limitations for the claim had run when South Branch filed its complaint in 2002.
¶ 31        The trial court reached its conclusions following a five-day bench trial, in which the trial
       judge as trier of fact assessed all the evidence adduced by the parties. In reviewing its verdict,
       we owe deference to the findings of the trial court. “Although a trial court’s holding is always
       subject to review, *** [a court of review] will not disturb a trial court’s finding and substitute
       its own opinion unless the holding of the trial court is manifestly against the weight of the
       evidence.” Schulenburg v. Signatrol, Inc., 37 Ill. 2d 352, 356 (1967). “Underlying this rule
       is the recognition that, especially where the testimony is contradictory, the trial judge as the
       trier of fact is in a position superior to a court of review to observe the conduct of the
       witnesses while testifying, to determine their credibility, and to weigh the evidence and
       determine the preponderance thereof.” Id. The evidence considered by the trier of fact
       included not only the testimony of the witnesses and the exhibits introduced into evidence,
       but reasonable inferences supported by the evidence that the trier of fact was free to draw.
       People v. Fountain, 2011 IL App (1st) 083459-B. In our review of the conclusions reached
       following a bench trial, we do not reweigh the evidence; nor does the conflicting nature of
       the evidence render the verdict unreasonable. We will not reverse a judgment after a trial if
       reasonable persons might draw different conclusions from the evidence and a fair question
       is raised by the proof. Hilbert v. Dougherty, 34 Ill. App. 2d 174, 179 (1962). “When
       contradictory testimony that could support conflicting conclusions is given at a bench trial,
       an appellate court will not disturb the trial court’s factual findings based on that testimony
       unless a contrary finding is clearly apparent.” Chicago’s Pizza, Inc. v. Chicago’s Pizza
       Franchise Ltd. USA, 384 Ill. App. 3d 849, 859 (2008). “The establishment of an easement
       by prescription almost always is a question of fact.” City of Des Plaines v. Redella, 365 Ill.
       App. 3d 68, 75-76 (2006); Schultz v. Kant, 148 Ill. App. 3d 565, 569 (1986) (“the
       establishment of a prescriptive easement is almost always a question of fact, especially with
       regard to whether the use is adverse or permissive”).
¶ 32        “An easement is a right or privilege in the real estate of another.” McMahon v. Hines, 298
       Ill. App. 3d 231, 235 (1998). If an easement is found to exist, the owner of the easement has
       the right, for a limited purpose, to pass over or use the land of another. Id. “The tract of land


                                                  -7-
       benefitted by the easement is the dominant tenement or estate, and the land burdened with
       the easement is the servient tenement or estate.” McCann v. R.W. Dunteman Co., 242 Ill.
       App. 3d 246, 254 (1993). An express easement, or an easement by grant, is created by
       agreement between the owners of the dominant and servient estates. McMahon, 298 Ill. App.
       3d at 236. Conversely, an easement by prescription is established by long-term use without
       consent of the owner of the servient estate. Redella, 365 Ill. App. 3d at 75. To prove a
       prescriptive easement, the use of the subject land must be “adverse, exclusive, under a claim
       of right, continuous and uninterrupted, with the knowledge of the owner, but without his
       consent.” Id. The elements must coexist for 20 years. Id. at 74-75. It is the claimant’s burden
       to establish the elements for a prescriptive easement “distinctly and clearly.” Bogner v.
       Villiger, 343 Ill. App. 3d 264, 269 (2003). However, “the law recognizes rebuttable
       presumptions with regard to the establishment of adversity” when the other elements have
       been proved and the origin of the alleged easement is unclear. Light v. Steward, 128 Ill. App.
       3d 587, 596 (1984).
¶ 33        The easements at issue in this case are appurtenant easements. Light, 128 Ill. App. 3d at
       591 (an appurtenant easement exists when at least “one terminus of the claimed easement is
       on the land of the party claiming it”). The driveways begin on the South Branch property,
       cross the right-of-way, and resume on the South Branch property. “A principle of concurrent
       rather than exclusive use underlies the law concerning easements.” Beggs v. Ragsdale, 120
       Ill. App. 3d 333, 337 (1983). “The owner of the servient estate must not interfere with the
       use of the easement for purposes of access by the owner of the dominant estate.” Id. Illinois
       law recognizes that an easement used for the purpose of a driveway provides a “way of
       ingress and egress.” McMahon, 298 Ill. App. 3d at 238.
¶ 34        South Branch argued before the trial court that the three driveways crossing the right-of-
       way were either easements by grant or by prescription. The defendants responded that a
       finding of easements by grant was precluded by the gap in title to the South Branch property
       that occurred in 1958 when the property was conveyed into a trust with unknown trustees,
       a gap that precluded South Branch’s privity with the pre-1958 owners. Roller v. Logan
       Landfill, Inc., 16 Ill. App. 3d 1046, 1053 (1974) (privity is established when there is an
       unbroken chain of title between the current user of a claimed easement and predecessors in
       title). We note that in a document filed in 1958, express easements over the right-of-way
       were granted by Chicago Junction Railway to the then-owner of the JS II property, Central
       Manufacturing District. Judge Mason found, however, consistent with the defendants’
       arguments, that no similar grant existed for the now South Branch property because South
       Branch could not establish privity with prior unknown owners. Accordingly, Judge Mason
       found that South Branch’s claim of prescriptive easements could have begun no earlier than
       1958. See id. at 1053 (given uncontroverted facts, “[t]he prescriptive easement could not
       have begun to run until 1964, the year [the owner] sold the [dominant] estate to [the current
       claimant of the easement]”). Ultimately, Judge Mason concluded that the period to claim
       prescriptive easements at the crossing of the right-of-way by the three driveways began in
       approximately 1978, which ripened into a claim 20 years later in approximately 1998. This
       made South Branch’s 2002 complaint timely as filed “within 40 years after the claim upon
       which such action is based arises.” 735 ILCS 5/13-118 (West 2010).

                                                -8-
¶ 35       The defendants first contend that South Branch’s failure to prove the “location and
       dimensions” of the claimed easements is fatal. The defendants rely on adverse possession
       cases for the proposition that South Branch bore a similar burden to prove its claim to
       prescriptive easements. See, e.g., Tapley v. Peterson, 141 Ill. App. 3d 401, 404-05 (1986) (a
       claimant for adverse possession “must prove with reasonable certainty the location of the
       boundaries of the tract” over which he claims ownership). Because we conclude that the
       defendants’ contention regarding proof of the locations and dimensions of the easements is
       more properly reviewed in the context of their challenge to the elements of prescriptive
       easement, we address this contention jointly with our review of the element of continuous
       use below. See Bogner v. Villiger, 343 Ill. App. 3d 264, 270 (2003) (evidence that the path
       of the claimed easement had changed during the prescriptive period precluded a finding of
       continuous use).
¶ 36       In this regard, we understand the defendants’ overarching contention to be that the
       requisite elements to establish prescriptive easements cannot be proved because the crossing
       of the right-of-way was “permissive” from its inception. They contend that permissive use
       precludes a finding that the crossing of the right-of-way at the three driveways was
       continuous, exclusive, and adverse during the relevant time period. We address the express
       contentions by the defendants regarding these three elements. See Schultz, 148 Ill. App. 3d
       at 569 (where the defendant challenged the adequacy of the evidence as to only certain
       elements to establish a prescriptive easement, the court of review assumed the defendant did
       not disagree with the trial court’s findings of the remaining elements).
¶ 37       We begin our review with the defendants’ challenge to the finding of “continuous” use.
       The defendants specifically argue that an easement claimant must prove not only that “a
       definite easement exists *** [but] the extent of the easement.” Cf. Roller, 16 Ill. App. 3d at
       1052 (the “continuous use” element concerns “the behavior of the claimant”). They assert
       that “without identification of the dimensions and locations of the claimed easements” South
       Branch could not prove the “extent” of the easements. The defendants rely on several adverse
       possession cases to argue that South Branch had “the added burden of establishing the
       dimensions and boundaries to which it claims an easement.” The defendants acknowledge
       a conflict in case law on whether adverse possession cases are controlling authority in
       addressing an easement claim: “The Fourth and Second District cases cited by the trial court
       *** cannot be reconciled with the Supreme Court and First District authority *** that proof
       of usage in one case relies upon the same elements as proof of possession in the other.”
¶ 38       South Branch contends the defendants are disingenuous to claim that proof of the
       dimensions and locations of the driveways, and hence the easements, was inadequate given
       the state of the record. South Branch points to the defendants’ contention that the three
       driveways were in use as early as 1911, when the warehouse was constructed, on which the
       defendants relied to argue the time to claim prescriptive easements had long expired. South
       Branch also notes that the defendants never argued that the locations of the driveways were
       ever altered over the years. South Branch affirmatively argues that the physical makeup of
       the three driveways renders indisputable their locations and dimensions. As made clear by
       the record, two of the driveways are paved and the third has a gate across it. South Branch
       argues that it is reasonable to infer from Sutton’s testimony that, more likely than not, the

                                                -9-
       driveways were never altered since the start of the prescriptive period in 1978. In any event,
       according to South Branch, the defendants are mistaken because “dimensions and locations”
       are unnecessary where, as here, “South Branch and its predecessors used the easements under
       a claim of right.”
¶ 39       The trial court entered its initial memorandum opinion on June 21, 2006, concluding that
       South Branch owned the three easements. With findings in its favor on its claim of
       prescriptive easements, South Branch moved to amend the memorandum opinion to include
       the precise locations and dimensions of the easements. South Branch attached to its motion
       a copy of its title insurance policy that insured the easements, which included legal
       descriptions. At the hearing on the motion, the parties agreed to postpone the entry of a final
       judgment to obtain a current survey of the easements in an effort to possibly reach an
       agreement on the precise locations and dimensions of the easements. When the parties
       appeared in court on December 19, 2006, for the entry of a final judgment, counsel for South
       Branch informed the court that the parties were unable to reach an agreement. The trial court
       issued its amended memorandum opinion and order, without specifying the locations and
       dimensions of the easements.
¶ 40       With no direct authority offered by the defendants that South Branch bears the burden
       to establish “the dimensions and locations” of the easements, we consider this contention
       only in the context of their challenge to the proof of continuous use. Bogner, 343 Ill. App.
       3d at 270. In Bogner, the continuous use element was challenged by proof that the location
       of the claimed easement had materially changed during the prescriptive period, which the
       court found fatal. “We refuse to hold, as the defendants request, that moving the path over
       which you trespass 17 years after the trespass began and then beginning a new trespass over
       a totally different path which aggrieves totally different parties constitutes continuous use.”
       Id. The court ruled that the location of the claimed easement path having been moved by nine
       feet precluded a finding that the element of continuous use to claim an easement by
       prescription had been proved. Id. An easement will not arise unless the use is “ ‘confined to
       a definite and specific line of way.’ ” Id. (quoting Thorworth v. Scheets, 269 Ill. 573, 582
       (1915)).
¶ 41       Given the posture of this case, it is the defendants’ burden to demonstrate that the trial
       court’s finding of continuous use was against the manifest weight of the evidence. The
       evidence permits a fair inference from Sutton’s testimony that the driveways were unaltered
       since approximately 1978, when he began his employment at the South Branch property
       when no testimony to the contrary was ever elicited. The finding that the locations of the
       driveways were unchanged since the start of the prescriptive easement period is also
       supported by the physical construction of the three driveways, two paved and the third with
       a gate across it. Unlike in Bogner, which the defendants cite in support of their challenge, our
       attention here is not directed to any evidence that affirmatively proved the line of way of the
       three easements was materially altered since 1978. Bogner, 343 Ill. App. 3d at 270 (proof
       that the path of the claimed easement had moved nine feet during the prescriptive period
       precluded a finding of continuous use).
¶ 42       We also decline to follow the adverse possession cases, which the defendants urge as
       controlling authority, in this case involving prescriptive easements. Adverse possession

                                                -10-
       involves a claim of ownership over the subject land. A claimant for adverse possession “must
       prove with reasonable certainty the location of the boundaries of the tract” over which he
       claims ownership. Tapley, 141 Ill. App. 3d at 404-05. This is so because a successful claim
       of adverse possession entitles the claimant to exclusive possession of the claimed land as an
       owner in fee simple.
¶ 43        In the instant case, however, ownership of the easements only gives South Branch3 the
       right, for a limited purpose, to pass over or use the land of the defendants. McMahon, 298
       Ill. App. 3d at 235. Establishment of the easements does not convey ownership by title.
       Although language in the adverse possession cases supports the defendants’ contention that
       South Branch had to prove “the dimensions and locations of the claimed easements,” we
       follow those cases that uphold a difference between the two interests with a corresponding
       variation in applicable principles. A prescriptive easement involves a “lesser interest” than
       the interest at stake in a claim of adverse possession. Smith v. Mervis, 38 Ill. App. 3d 731,
       732 (1976). The difference between the two claims is best illustrated by the application of
       a presumption of adversity in an easement claim when the origin of the easement is unclear
       and the other elements have been proved, which as the defendants point out does not apply
       in a claim for adverse possession. “Where a way has been used openly, uninterruptedly,
       continuously and exclusively for more than a period of twenty years, the origin of the way
       not being shown, there is a presumption of a right or grant from the long acquiescence of the
       party upon whose land the way is located. This presumption of a grant or adverse right is
       prima facie merely and may be rebutted.” Rush v. Collins, 366 Ill. 307, 315 (1937); see
       Redella, 365 Ill. App. 3d at 76; Wehde v. Regional Transportation Authority, 237 Ill. App.
       3d 664, 668 (1992); Schultz, 148 Ill. App. 3d at 570 (all of which recognize that adversity
       may be presumed in the context of a prescriptive easement claim). We reject the defendants’
       contention that we should look to adverse possession cases in our review of a successful
       claim to prescriptive easements.
¶ 44        Nor are we persuaded by the defendants’ claim that before continuous use may be found,
       evidence of the precise locations and dimensions must be adduced to prove the “extent” of
       the easements. Such precise proof of an easement is not required because “the extent of
       prescriptive use defines the easement.” Vallas v. Johnson, 72 Ill. App. 3d 281, 284 (1979).
       An easement’s actual use determines its width. Peters v. Milks Grove Special Drainage
       District No. 1, 243 Ill. App. 3d 14, 19 (1993) (lack of proof of location and width was not
       fatal to an easement claim; rather, in the absence of such proof, the easement is “limited to
       the extent of the [dominant estate’s] prior actual use”).
¶ 45        As we made clear above, the dimensions and locations of the driveways, with two paved
       and the third gated, cannot be seriously disputed. Exhibits showing the property are spread
       of record, some of which Sutton used during his testimony to identify the driveways without
       noting any relocation since the start of his work at the South Branch property in
       approximately 1978, the start of the prescriptive period. Even if South Branch had an
       additional burden as the defendants contend, there is sufficient proof spread of record of the


              3
               As a matter of convenience, we use South Branch to include its predecessors in title.

                                                -11-
       dimensions and locations of the easements that connected the driveways, especially where
       the record is barren of any evidence that the location of the three easements had materially
       changed.
¶ 46        Proof of the locations and dimensions of the three easements, beyond that which is spread
       of record before us, was not required; nor did the absence of greater proof render the trial
       court’s finding of continuous use for the requisite period against the manifest weight of the
       evidence.
¶ 47        The defendants next challenge the trial court’s finding of exclusive use. To undermine
       this finding, the defendants argue that the railroad must have used the driveways concurrent
       with South Branch because “[c]ommon knowledge compels the conclusion that the railroad
       itself used whatever crossings there were to move men and materials to work on both sides
       of the roadbed.” The defendants contend exclusivity was not proved, because, as Redella
       states, “exclusivity *** require[s] that the rightful owner be altogether deprived of
       possession.” (Internal quotation marks omitted.) Redella, 365 Ill. App. 3d at 76. The
       defendants assert “not a shred of evidence [exists] that the [prior] owners of the ROW [right-
       of-way] were ‘altogether deprived of possession.’ ” The defendants contend “that crossovers
       of the ROW were permissive from the start in 1880 to foster commerce on both sides of the
       tracks.” The defendants claim that use was “permissive until the present controversy arose
       in the late 1990s.”
¶ 48        The record discloses grants of easement in 1880 (Yale conveyance providing that
       businesses be “reasonably accommodate[d]” to cross railroad right-of-way), in 1919
       (conveyance from Central Manufacturing District to Albert Pick referencing easements for
       the benefit of the now South Branch land), and in 1958 (express easements by Chicago
       Junction Railway to Central Manufacturing District, a predecessor in title to JS II) over the
       railroad right-of-way. We disagree, however, that these conveyances conclusively established
       that South Branch’s use of the easements was not exclusive in this action in equity. See
       Schmidt v. Brown, 226 Ill. 590, 597 (1907) (“If appellant’s contention is sustained, the result
       is that the agreement converts a user of about forty years, which might be the basis of a
       prescriptive right, into one under a license, thereby destroying any existing right acquired by
       past user and at the same time making it impossible to acquire any prescriptive right in the
       future. Manifestly, such was not the intention of the parties.”).
¶ 49        In its rulings, the trial court distinguished between use of the actual railroad tracks and
       the use of the land over which the tracks were laid that connected the three driveways and
       constituted the easements. The trial court did not accept the defendants’ argument that
       “common knowledge” compelled the conclusion that the easement portions of the right-of-
       way were used by the railroad at some point after 1978. Rather, the court addressed only the
       actual evidence presented at trial that trains crossed the tracks in the 1980s. The court ruled
       that if the trains crossed the tracks in the 1980s, as only Sutton testified, that use of the tracks
       did not preclude South Branch’s showing of exclusive use of the driveway easements over
       the right-of-way. We find no basis to disagree with the finder of fact.
¶ 50        To overturn a finding of exclusivity, the contrary finding must be manifest. Roller, 16 Ill.
       App. 3d at 1053-54 (“findings of fact by trial court will not be disturbed unless they are


                                                  -12-
       manifestly against the weight of the evidence”).
¶ 51        Under the facts and circumstances of this case, where appurtenant easements were found
       to be established over a former railroad right-of-way, which connect driveways entirely on
       the dominant estate, the law does not require the railroad company to be literally deprived
       of possession of the tracks during the prescriptive easement period. Wehde, 237 Ill. App. 3d
       at 682 (it was error to grant summary judgment and direct a verdict in favor of the railroad
       company on prescriptive easement claims at railroad crossings). To literally deprive the
       railroad of possession of the tracks, as the defendants appear to contend, the claimant would
       have had to dismantle the tracks at the easements to demonstrate exclusive possession of the
       easements. The law does not compel such an absurd result. “It is necessary, under these
       circumstances, that the right of use for a particular purpose must carry with it all the
       intendments of such use. The very finding of a prescriptive right to use the space above
       another’s land *** must carry with it the reasonable conclusion that the space below *** is
       also a part of the prescriptive right.” Poulos v. F.H. Hill Co., 401 Ill. 204, 218 (1948). “If a
       party can obtain title by adverse possession against a railroad he can acquire the lesser
       interest of a prescriptive easement.” Smith, 38 Ill. App. 3d at 732.
¶ 52        Judge Mason, presiding over this action in equity, concluded the law required only that
       South Branch prove exclusive possession over the driveway portion of the easements. We
       find no fault with the trial court’s ruling in the context of this bench trial. The court had to
       decide the ultimate factual question of whether South Branch proved prescriptive easements
       over the long-abandoned railroad passage. Under the facts and circumstances of this case,
       we cannot conclude that the judge’s finding that South Branch exercised exclusive
       possession over the crossing of the right-of-way at the three driveways was against the
       manifest weight of the evidence; we reject the defendants’ contention that they were entitled
       to a contrary finding, as a matter of law, on the element of exclusivity. See Wehde, 237 Ill.
       App. 3d at 681 (“not every slight or occasional use of the land, even by the owner, will
       constitute an interruption” to stop the running of the prescriptive period).
¶ 53        In Wehde, the trial court granted summary judgment to the Commuter Rail Division of
       the Regional Transportation Authority (Metra) in an action “claiming a prescriptive easement
       over a set of railroad tracks” owned by Metra. Id. at 668. The Second District rejected the
       trial court’s reasoning “that it is impossible, as a matter of law, to obtain a prescriptive
       easement over a railroad right-of-way.” Id. at 674. Ultimately, the appellate court concluded
       that summary judgment and a directed verdict were entered in error. It was for the trier of fact
       to determine whether the claimant could prove “adverse, open, notorious, and continuous use
       of the crossing by the owners of the [dominant estate] for the statutory period.” Id. at 682.
       The court also ruled that the other prescriptive easement claimant had sustained “its burden
       of completing its prima facie case” to preclude a directed verdict. Id. The Wehde court
       remanded both claims to the trial court for further proceedings.
¶ 54        Consistent with the Second District’s decision in Wehde, it was not “impossible, as a
       matter of law,” for South Branch to prove exclusive use of what was a railroad crossing at
       the three driveways simply because a train or two traveled on the tracks on the right-of-way
       as late as the 1980s. “Exclusive use *** does not mean that no one may or does use the way
       except the claimant of the easement. It means no more than that his right to do so does not

                                                -13-
       depend on a like right in others ***.” Rush, 366 Ill. at 314.
¶ 55        We find further support for the trial court’s ruling in our belief that South Branch could
       not have been legally prevented from crossing the right-of-way at the location of the three
       driveways during the railroad’s existence. In this sense, we reject the defendants’ contention
       “that crossovers of the ROW were permissive from the start in 1880.” (Emphasis added.) The
       factual question of the establishment of the prescriptive easements was for the trial court to
       answer. We are unpersuaded that the trial court’s finding of exclusive use was contrary to the
       manifest weight of the evidence, especially where no testimony from the railroad owners of
       the right-of-way was ever presented. “It is also reasonable to suppose that the owner of the
       land would not have acquiesced in such enjoyment for so long a period, when it was his
       interest to have interrupted it, unless he felt conscious that the party enjoying it had a right
       and a title to it that could not be defeated.” Id. at 315.
¶ 56        No evidence exists in the record that the railroad used that portion of the driveways that
       constituted the easements within the prescriptive period to overturn the fact finder’s
       conclusion that South Branch had proved exclusivity to establish the easements.
¶ 57        The defendants next challenge the trial court’s application of the presumption of adverse
       use. The trial court expressly found that “[t]he origin of the easements over the [right-of-
       way] is *** unclear.” “[T]he presumption as to the permission to use depends upon the use
       of vacant and unoccupied and unenclosed land.” Poulos, 401 Ill. at 215. In order to preclude
       the presumption under this rule, “the land not only must be unenclosed, but also must be
       vacant and unoccupied.” Id. If the origin of an easement cannot be shown and the other
       elements to establish a prescriptive easement are proved, adverse use will be presumed,
       which simply means it “may be rebutted.” Rush, 366 Ill. at 315 (“presumption of a grant or
       adverse right is prima facie merely and may be rebutted”). “Where property has been used
       in an open, uninterrupted, continuous, and exclusive manner for the required period,
       adversity is presumed and the burden shifts to the party denying the prescriptive easement
       ***.” Redella, 365 Ill. App. 3d at 76.
¶ 58        In an attempt to rebut the presumption, the defendants argue that “[t]he trial court
       overlooked uncontradicted evidence of when the origin occurred and that it was permissive.”
       The defendants cite three pieces of evidence supporting this position: (1) the 1880 Yale
       document, which required the railroad to reasonably accommodate businesses that would
       have to cross the yet-to-be-built tracks; (2) the testimony of Anthony Augustine, co-owner
       of South Branch, stating that he believed use of the driveways was with permission; and (3)
       the testimony of Marshall Snow–the agent who issued insurance over the easements to South
       Branch–that “back in 1880 and reiterated in 1958,” there was permission to use the
       driveways.
¶ 59        However, the defendants successfully argued that the 1958 gap in title precluded South
       Branch from establishing easements by grant. We reject the defendants’ argument that the
       trial court was compelled to accept the origin of the easements over the right-of-way as
       conclusively established by conveyances involving the right-of-way before 1958. Also, it is
       clear that the railroad right-of-way prior to 1958 was neither vacant nor unoccupied to permit
       the presumption that use was permissive. Poulos, 401 Ill. at 215. The trial court expressly


                                                -14-
       ruled that the origin of the easements was unclear. We are unpersuaded by the defendants
       that said finding was contrary to the manifest weight of the evidence. See Schultz, 148 Ill.
       App. 3d at 571 (“Based on the evidence presented to the trial court, we believe the first use
       of the way was not shown and, therefore, the facts admitted of a presumption that plaintiffs’
       use was adverse and not permissive.”).
¶ 60        The defendants attack the rule of law that permits a presumption of adversity in favor of
       an easement claimant as “inconsistent with the principle of law in adverse possession cases
       that all presumptions are made in favor of the record title holder.” As we made clear above,
       the presumption of adversity in certain prescriptive easement cases is well established in
       Illinois law. Rush, 366 Ill. at 315; Redella, 365 Ill. App. 3d at 76; Schultz, 148 Ill. App. 3d
       at 570; Wehde, 237 Ill. App. 3d at 678. The presumption reflects that an easement case
       differs from a case involving adverse possession; an easement claim involves a lesser interest
       in property. Smith, 38 Ill. App. 3d at 732. We follow those cases that hold that a presumption
       of adversity arises in prescriptive easement cases when the origin of the easement is unclear
       and the other elements have been proved.
¶ 61        The evidence marshaled by the defendants did not preclude the trial court’s ultimate
       finding of prescriptive easements. See Petersen v. Corrubia, 21 Ill. 2d 525, 534 (1961)
       (“Another very compelling reason why we think the decree entered herein [granting a
       prescriptive easement] is equitable and proper, is that even though the mutual use of disputed
       areaway did not ripen into an easement, this court will not permit the owner of the property
       to revoke a license if in doing so it will operate as a fraud.”). The record as it stands before
       us, with the benefit of a thorough memorandum opinion from the trial judge serving as trier
       of fact, does not compel a conclusion contrary to the one reached below. Judge Mason
       concluded that South Branch’s crossing of the right-of-way at the three driveways on its
       property “invested the plaintiff with an easement by prescription.” Petersen, 21 Ill. 2d at 534.
       We have no doubt that the court in equity reached the right result. See Petersen, 21 Ill. 2d
       at 534 (the granting of a prescriptive easement was upheld as “equitable and proper”).

¶ 62                                  Statute of Limitations
¶ 63       The defendants contend that even if the trial judge’s verdict that South Branch owns
       easements at the intersection of the right-of-way with the three driveways is not against the
       manifest weight of the evidence, South Branch’s 2002 claim came too late. In an argument
       reminiscent of their challenges to the easement elements, the defendants assert the claim of
       easements was barred by the 40-year statute of limitations because the “evidence in this case
       is uncontroverted that the origin of the ROW and easements to cross over the ROW stem
       from a deed recorded in 1880.” See 735 ILCS 5/13-118 (West 2010). The defendants also
       note other evidence in the record that points to “the start of the use of crossovers” in 1885
       and as late as 1911, when the warehouse was built on what is now the South Branch
       property. The defendants assert: “If the trial court, as finder of fact, can assume that South
       Branch and its predecessors in title used crossovers under claims of right adverse to the
       successive owners of the ROW for 20 years before 1999, there is nothing in the record that
       warrants starting the adverse claim in 1978.” In light of the deference owed to the findings


                                                -15-
       of the trial court as trier of fact, we disagree.
¶ 64        In its 2002 complaint, South Branch claimed easements by grant at the driveways based
       on the 1880 Yale document, the related 1885 document, and the 1919 document conveying
       what is now the South Branch property. The defendants, however, challenged South Branch’s
       privity with prior owners of the property to establish its right to cross the right-of-way at the
       three driveways based on express easements. The defendants claimed that a gap in the chain
       of title in 1958 precluded South Branch from claiming the express easements were granted
       prior to 1958. The trial court agreed. With South Branch precluded from establishing express
       easements in light of the 1958 gap in title, the trial court ruled that the very same gap in title
       meant the statutory period for the claim of prescriptive easements could have begun no
       earlier.
¶ 65        We reject the defendants’ efforts to use the gap in title first as a shield against a finding
       of express easements and then, by disregarding the gap, in an effort to strike down South
       Branch’s 2002 complaint as untimely. See Petersen, 21 Ill. 2d at 534 (granting a prescriptive
       easement was “equitable and proper” under the circumstances). In its memorandum opinion
       and order of December 19, 2006, the trial court ruled the statute of limitations “has no
       applicability under the circumstances presented here. The evidence in this case relates to use
       of the three driveways by South Branch and its predecessors beginning in the late 1970’s,
       which ripened into prescriptive easements prior to defendants’ acquisition of the ROW.”
¶ 66        We are unpersuaded that the trial court erred when it rejected the defendants’ argument
       that the prescriptive easement claim ripened much earlier and that the statute of limitations
       barred South Branch’s claim for prescriptive easements filed in 2002.

¶ 67                                        Injunctive Relief
¶ 68       The defendants claim that the trial court’s issuance of the injunction barring them from
       “interfering with [South Branch’s] use of the easements” was improper because it
       impermissibly infringed upon JS II’s rights arising from its ownership of the right-of-way.
       The defendants correctly assert that ownership of easements does not give South Branch
       ownership rights to the exclusion of the defendants. The defendants assert that the wording
       of the injunction, which “ ‘enjoins defendants *** from trespassing upon and damaging
       South Branch’s easements,’ ” nevertheless improperly restricts their use of the right-of-way
       in favor of South Branch’s use. In support of the contention of error, the defendants point to
       the trial court’s reliance, in its amended memorandum opinion and order, on “the common
       law definition of trespass as an ‘invasion of the interest in exclusive possession of land.’ ”
       The defendants read the language of the injunction as giving South Branch “the right to
       exclusive possession” of the easements. We disagree with the defendants’ reading of the
       injunction.
¶ 69       The trial court’s use of the word “trespass” was directed at the interests South Branch has
       in the easements. The owner of an easement has the right of use of the easement, which
       encompasses “use that is reasonably necessary for full enjoyment of the premises.”
       McMahon, 298 Ill. App. 3d at 236. The injunction bars the defendants from trespassing upon
       South Branch’s use of that portion of the right-of-way to ensure uninterrupted access to the

                                                 -16-
       driveways. The trial court apparently used the word “trespass” because the defendants did
       precisely that when they excavated a trench along the right-of-way, rendering one driveway
       unuseable, and which also encroached upon South Branch’s property. The defendants’
       contention that no “unreasonable interference” with the easements occurred is entitled to no
       serious consideration in light of these findings by the trial court. The trial court also
       concluded that the defendants “used their interest in the [right-of-way] as another means of
       putting pressure on South Branch to sell a portion of its property to defendants.” The
       “trespass” language was meant to send a clear message to the defendants that future breaches
       of South Branch’s easement rights would constitute a violation of the injunction. However,
       the injunction in no way precludes the defendants from accessing the right-of-way at points
       where it intersects with the driveways so long as South Branch’s easement rights are not
       interfered with by the defendants’ use of their property.
¶ 70        We reject the defendants’ reading of the injunction as giving South Branch “exclusive
       possession” of the right-of-way at the three driveways. We also reject JS II’s complaint that
       it “cannot know when it is ‘trespassing’ and when it is not” because the precise locations and
       dimensions of the easements were not included in the final judgment. As we ruled above, the
       locations and dimensions of the easements are plain enough.
¶ 71        The trial court’s decision to issue the permanent injunction was not against the manifest
       weight of the evidence. In re Estate of Ramlose, 344 Ill. App. 3d 564, 573 (2003). The issued
       injunction is reasonable and not overly broad. See Tsuetaki v. Novicky, 158 Ill. App. 3d 505,
       514 (1983) (“An injunction should be reasonable and should only be as broad as is essential
       to safeguard the rights of the plaintiff.”).

¶ 72                                     Monetary Damages
¶ 73        Finally, the defendants argue that the trial court erred in awarding South Branch nominal
       damages in the amount of $2,000 because no authority exists “for assuming damages in favor
       of an easement owner when there is no evidence of damages.” The defendants also challenge
       the punitive damages award of $10,000, premised on their claim that South Branch sustained
       no actual harm and that they never acted in bad faith.
¶ 74        South Branch responds that the defendants forfeited several of these arguments by failing
       to raise them before the trial court. South Branch argues that in any event nominal damages
       are appropriate in any instance of trespass, even in the absence of proof of actual damages,
       and that the award of punitive damages is amply supported by the evidence.
¶ 75        Because the issue of damages was raised in the defendants’ posttrial motion, we address
       the merits of the defendants’ challenges to the damages awarded. A trial court’s order
       imposing nonpunitive damages is reviewed for an abuse of discretion; a finding of trespass
       is reviewed against the manifest weight of the evidence. We understand the defendants also
       challenge the trial court’s legal authority to impose nominal damages for trespass, which as
       a question of law is reviewed de novo. Hawthorne v. Village of Olympia Fields, 204 Ill. 2d
       243, 254-55 (2003) (questions of law are reviewed de novo).
¶ 76        In the context of easements, trespass occurs when there is a material interference with the
       right of the owner of the dominant estate to reasonable use of the easement. McMahon, 298

                                                -17-
       Ill. App. 3d at 239. A party is liable for trespass when he intentionally intrudes upon the land
       of another. Dial v. City of O’Fallon, 81 Ill. 2d 548, 553-54 (1980). A servient estate owner
       may maintain, improve, or use his property that constitutes the easement only in any way that
       is consistent with the dominant estate owner’s enjoyment of the shared land. McMahon, 298
       Ill. App. 3d at 239. What constitutes unreasonable interference by the owner of the servient
       estate is a question of fact. Id.
¶ 77        Contrary to the defendants’ contention, a plaintiff need not prove actual harm to recover
       damages for trespass; trespass occurs whenever property interest is invaded. In fact, “every
       trespass entitles the plaintiff to at least nominal damages.” Johnson v. Tipton, 103 Ill. App.
       3d 291, 296-97 (1982).
¶ 78        The record establishes that the defendants trespassed on South Branch property on
       January 5 and 7, 2002, when they excavated the right-of-way, making one of the driveways
       impassable, at least temporarily. The trial court found that during the excavation, the
       defendants strayed beyond the boundaries of the right-of-way and onto the South Branch
       property. The trial court found the excavation constituted a trespass. Although the trial court
       found no actual damages had been proved, it awarded nominal damages based on its finding
       that the excavation constituted an unreasonable interference with an easement and breached
       the South Branch property.
¶ 79        The defendants maintain that they committed no trespass as they placed metal plates over
       the trench they dug on the right-of-way to permit continued use by traffic of the driveway.
       The defendants appear to argue that a servient estate cannot be found to have trespassed
       against its own property. They also note that at the time of the excavation, South Branch’s
       ownership of the easements had not been legally established. We reject each argument.
¶ 80        The trial court found that the driveway was rendered impassable for a period of time. We
       defer to the trial court on issues of fact. See McMahon, 298 Ill. App. 3d at 239-40 (“As no
       precise rule can be stated as to when the use by the owner of the servient or dominant estate
       is a reasonable use as distinguished from an unreasonable use, it is a question of fact to be
       determined from the facts and conditions prevailing.”).
¶ 81        Nor are we presented with any authority that requires a judgment be entered declaring the
       existence of the easements before the owner of the servient estate can be found to have
       interfered with the dominant estate’s use of an easement. Prescriptive easements are not
       created by judicial edict; a legal judgment merely establishes that a prescriptive easement
       exists or not. The action in the instant case confirmed that South Branch owned easements
       since approximately 1998, when the prescriptive period was satisfied. We also note, the
       defendants recorded an objection to South Branch’s crossing of the right-of-way in 2000,
       which makes clear that the defendants were aware of South Branch’s putative claim of
       easements at the crossing of the right-of-way at the three driveways. As a matter of law, an
       unreasonable interference to an easement may trigger an award of nominal damages to the
       owner of the dominant estate. McMahon, 298 Ill. App. 3d at 239.
¶ 82        We are also unpersuaded that a finding of unreasonable interference with the use of an
       easement by the defendants, as owners of the servient estate, should not result in the award
       of nominal damages to the owner of the dominant estate where the easements were either


                                                -18-
       paved or gated and in daily use. See Johnson, 103 Ill. App. 3d at 296-97 (“every trespass
       entitles the plaintiff to at least nominal damages”). In the language of trespass, an owner of
       the dominant estate has the right of use of the easement to the exclusion of the owner of the
       servient estate when its intended or actual use unreasonably interferes with the dominant
       estate’s use. It is in this sense that reasonable use by a dominant estate may be “exclusive”
       to the use of the easement by the owner of the servient estate. Peoples Gas Light & Coke Co.
       v. Joel Kennedy Construction Corp., 357 Ill. App. 3d 579, 583 (2005). The trial court so
       ruled: “Even if the defendants were attempting to improve their own property, as the servient
       owners, they can only use the [right-of-way] for a purpose consistent with *** South
       Branch’s enjoyment of its easements.” It is beyond contention that rendering an easement,
       used as a driveway, unpassable is an unreasonable interference and therefore a trespass.
¶ 83        The trial court did not err in awarding South Branch nominal damages for the defendants’
       interference with the use of one of three easements.
¶ 84        In their challenge to the award of punitive damages to South Branch, the defendants
       argue they did not act in bad faith and no actual harm was sustained by South Branch, which
       they contend precludes a finding of willful wrongdoing.
¶ 85        Generally, punitive damages are awarded when the underlying tort is accompanied by
       aggravating circumstances such as willful, wanton, malicious, or oppressive conduct. In re
       Estate of Hoellen, 367 Ill. App. 3d 240, 253 (2006). “Punitive damages are not awarded as
       compensation, but instead serve to punish the offender and deter him and others from
       committing similar acts of wrongdoing in the future.” Id. The decision to grant punitive
       damages is a question of law, which we review de novo. Id.
¶ 86        The trial court found that the defendants’ trespass was both intentional and malicious,
       committed with the aim of pressuring South Branch to sell a portion of its property. The trial
       court awarded $10,000 in punitive damages to punish and deter the defendants from
       engaging in similar conduct. The defendants’ clear desire to force their will upon South
       Branch, as the trial court found, persuades us that the trial court did not err in concluding that
       the defendants needed to be deterred from similar acts of wrongdoing. We also agree with
       the trial court’s observation that the defendants have no real use for the right-of-way that
       crosses the South Branch property, which supports its finding of bad faith.
¶ 87        In an effort to demonstrate good relations with its neighbor and a legitimate purpose
       behind the excavation, the defendants point to the agreed order of January 11, 2002, between
       the parties allowing the defendants to excavate the right-of-way, which the defendants assert
       was never violated. However, the punitive damages were awarded for trespasses on January
       5 and 7, 2002, which the defendants committed without regard to neighborly relations, even
       though they were aware of South Branch’s daily crossing of the right-of-way no later than
       January 2000, when they recorded their postclosing objection. The belated agreement did not
       wipe away the defendants’ earlier transgressions.
¶ 88       The defendants’ argument that punitive damages cannot be awarded absent an award of
       actual damages is simply wrong as a matter of law. While an award of punitive damages
       cannot stand alone, an award of nominal damages can support the assessment of punitive
       damages in the case of an intentional tort. Kirkpatrick v. Strosberg, 385 Ill. App. 3d 119, 133


                                                 -19-
       (2008); Hoellen, 367 Ill. App. 3d at 252. Trespass is an intentional tort. Peoples Gas, 357 Ill.
       App. 3d at 583. As such, the trial court did not err in awarding punitive damages.

¶ 89                                      South Branch’s Appeal
¶ 90                                 Reinstatement of Ownership Claim
¶ 91        In its cross-appeal, South Branch argues that the trial court erred in not reinstating its
       claim to ownership of the right-of-way by operation of reversion. South Branch voluntarily
       dismissed this claim a few months after it filed the complaint in 2002. Notably, JS II filed
       a counterclaim asserting ownership of the right-of-way after South Branch dismissed its
       ownership-by-reversion claim, which placed the issue of ownership squarely before the trial
       court. Arguing that reinstating a claim is akin to refiling a still viable claim after voluntarily
       dismissing it, South Branch contends the trial court erred as a matter of law when it failed
       to permit reinstatement.
¶ 92        Generally, a party that voluntarily dismisses a complaint or a portion of a complaint has
       a right to refile it if the time for commencing the action has not expired. 735 ILCS 5/13-217
       (West 1994). When the plaintiff has voluntarily dismissed a claim or count of a complaint,
       the plaintiff may request leave to reinstate the dismissed claim before the same trial court.
       In cases involving multiple parties or multiple claims, the court may allow reinstatement by
       vacating the original voluntary dismissal order. Ryan v. School District No. 47, 267 Ill. App.
       3d 137, 141 (1994). In such a case, the decision to vacate the dismissal order is at the
       discretion of the trial court, which triggers a review for an abuse of discretion. Kalalinick v.
       Knoll, 97 Ill. App. 3d 660, 664 (1981). We decline South Branch’s invitation to review de
       novo Judge Mason’s decision to deny reinstatement.
¶ 93        The record amply supports Judge Mason’s exercise of her discretion in denying South
       Branch’s motion to reinstate. She pointed out that the parties had already completed a bench
       trial and had adduced evidence and framed their arguments based on the claims then pending.
       To permit reinstatement of a claim dismissed nearly four years earlier would have resulted
       in unfairness to the defendants. The trial court did not abuse its discretion in denying South
       Branch’s reinstatement bid.

¶ 94                                  Dismissal of Complaint
¶ 95       South Branch claims an absolute right to litigate the complaint that Judge Agran
       dismissed with prejudice as duplicative of the issue before Judge Mason. 735 ILCS 5/2-
       619(a)(3) (West 2008) (“another action pending between the same parties for the same
       cause” is a ground for involuntary dismissal).
¶ 96       JS II counters that South Branch’s claim of error based on Judge Agran’s dismissal of its
       ownership-by-reversion claim was rendered moot by the final judgment in the bench trial that
       JS II owned the right-of-way by conveyance of title from ConRail. That ruling became final
       when South Branch failed to appeal it. Panhandle Eastern Pipe Line Co. v. Environmental
       Protection Agency, 314 Ill. App. 3d 296, 304 (2000) (when no appeal is taken, judgment
       becomes final after 30 days). JS II argues that Judge Mason’s final order regarding ownership


                                                 -20-
      of the right-of-way forecloses review of South Branch’s contention that Judge Agran’s
      dismissal trampled upon its absolute right to refile its claim under section 13-217 of the
      Code. 735 ILCS 5/13-217 (West 2010).
¶ 97       A party that voluntarily dismisses a complaint or a portion of a complaint has a right to
      refile within one year so long as the action is not barred by the statute of limitations. 735
      ILCS 5/13-217 (West 2010). “[S]ection 13-217 grants a plaintiff the absolute right to refile
      a dismissed complaint,” which a court “may not infringe upon.” Case v. Galesburg Cottage
      Hospital, 227 Ill. 2d 207, 215 (2007).
¶ 98       However, our jurisdiction is limited to actual controversies where a grant of relief is
      possible. “Appellate jurisdiction is contingent upon the existence of a real controversy ***.”
      Midwest Central Education Ass’n v. Illinois Educational Labor Relations Board, 277 Ill.
      App. 3d 440, 448 (1995). When no relief can be granted on the claimed controversy, the
      issue is considered moot. Id. “An issue is ‘moot’ where its resolution could not have any
      practical effect on the existing controversy.” Id. “[W]here only moot questions are involved,
      this court will dismiss the appeal.” Id.
¶ 99       South Branch sought to claim ownership of the right-of-way by way of reversion,
      triggered by the abandonment of the railroad right-of-way. See Schnabel, 101 Ill. App. 3d at
      558 (“The abandonment by the railroad of the right-of-way for railroad purposes revests the
      owner of the record title with absolute ownership of the land upon which the right-of-way
      had existed.”).
¶ 100      It appears title in the right-of-way land was granted to a railroad company in the 1885
      Yale conveyance. According to South Branch’s brief, the railroad right-of-way was
      abandoned in 1984. However, JS II proved that it acquired title to the right-of-way land from
      ConRail no later than 1998. South Branch did not purchase its adjacent parcel until 1999, by
      which time title in the right-of-way vested in JS II. In light of the manner through which JS
      II acquired ownership of the right-of-way, it is not surprising that South Branch voluntarily
      dismissed its ownership-by-reversion claim shortly after it filed its complaint. South Branch,
      nonetheless, sought to reinstate its claim before Judge Mason. When its motion, filed after
      trial had concluded, was denied, South Branch filed a new complaint asserting the same
      claim. Judge Agran dismissed the complaint with prejudice based on the ownership claim
      then pending before Judge Mason. Judge Mason ultimately ruled that JS II owned the right-
      of-way in fee simple by passage of title from ConRail. This ruling became a final and
      unassailable judgment when South Branch failed to challenge it on appeal.
¶ 101      Given Judge Mason’s ruling, reversing Judge Agran’s order to give effect to South
      Branch’s right under section 13-217 of the Code to file its reasserted claim, would be
      pointless. South Branch would be barred by res judicata from challenging JS II’s title based
      on a contention that abandonment of the railroad right-of-way precluded good title from
      passing to JS II from ConRail. When South Branch did not appeal Judge Mason’s ruling that
      JS II held good title, it rendered moot any ownership claim that South Branch could assert
      over the right-of-way.




                                               -21-
¶ 102                                       CONCLUSION
¶ 103      In appeal No. 1-07-0212, it was not against the manifest weight of the evidence for Judge
      Mason to decide that South Branch owned prescriptive easements at each location where the
      former railroad right-of-way crossed and connected three driveways on the South Branch
      property. Nor was the prescriptive easement claim filed in 2002 barred by the statute of
      limitations. The trial court did not abuse its discretion in enjoining the defendants from future
      unreasonable interference with South Branch’s use of the three easements. The trial court did
      not abuse its discretion in awarding South Branch $2,000 in nominal damages where the
      evidence proved trespass, albeit proof of actual harm was not introduced. The trial court did
      not err in assessing $10,000 in punitive damages where nominal damages were properly
      awarded and punitive damages were necessary to punish bad-faith conduct by the defendants
      in excavating the right-of-way and to deter any similar wrongdoing in the future. Finally, the
      trial court did not abuse its discretion in denying South Branch’s motion to reinstate its claim
      for ownership of the right-of-way by reversion, which it filed after trial had concluded but
      before judgment was issued, and the court ruled reinstatement would have been unfair to the
      defendants.
¶ 104      South Branch’s appeal in No. 1-06-3240 is dismissed. South Branch’s contention that it
      had the absolute right to refile its ownership-by-reversion claim over the right-of-way was
      rendered moot by Judge Mason’s decision that JS II owns the right-of-way, which South
      Branch did not appeal.

¶ 105      Affirmed.




                                                 -22-